DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CROSS-REFERENCE TO RELATED APPLICATION 
2.	 This U.S. non-provisional patent application is a continuation of US Patent Application No. 16/124,300, filed September 7, 2018, which itself claims priority under 35 U.S.C § 119 to Korean Patent Application No. 10-2017-0143155, filed on October 31, 2017, in the Korean Intellectual Property Office, the disclosure of which is incorporated herein in its entirety by reference.
Double Patenting 
3.       The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patent-ably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.        Claim 1 is/are rejected on the ground of non-statutory obviousness-type double patenting as being un-patentable over claim 1 of U.S. Patent No. 10,770,499 (here and after ‘499). Although the conflicting claims are not identical, they are not patent-ably distinct from each other because the following rationale. 
       Although the conflicting claims are not identical, the scope of the claimed limitations of the instant application as claimed in claim 1 is similar to that of the claimed limitations of U.S. Patent No. 10,770,499 (here and after ‘499) as claimed in claim 1. The only difference is that in the parent case, it was “a third impurity concentration of the first impurity doped region is greater than the second impurity concentration of the substrate and less than the first impurity concentration of the first device isolation region”, while the present application does not claim. Therefore, the claims are not patent-ably distinct from each other. 

5.      The following table shows the corresponding conflicting claims between the instant application and U.S. Patent No: 10,770,499.
Application 16/944286
U.S. Patent No: 10,770,499 
1. An image sensor, comprising: a substrate having a first surface; a first device isolation region in the substrate and adjacent to the first surface of the substrate, the first device isolation 
.


6.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
7.        Claim 4 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 of prior U.S. Patent No. 10,770,499 B2 (here and after ‘499). This is a statutory double patenting rejection, (see table below). 			 

Application # 16/944286
U.S. Patent No. 10,770,499 B2
4. An image sensor, comprising: a substrate having a first surface; a first device isolation region in the substrate and adjacent to the first surface of the substrate, the first device isolation region defining a unit pixel; a sub-isolation region on the unit pixel in the substrate, wherein the sub-isolation region is spaced apart from the first device isolation region and separates the unit pixel into a first sub-pixel and a second sub-pixel; 



Claims 5-7 depend from claim 4, are also rejected for the same reason.


Claim Rejections - 35 USC § 102

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nozaki et al., (US Pub. No. 2009/0200585).

Regarding claim 1, in FIG. 2, Nozaki et al., disclose an image sensor (fig. 2, element 200, [0023+]), comprising: 
-a substrate (element 205 p-type) having a first surface (top or front surface of element 205, fig. 2); 
-a first device isolation region (devices associated with 225/240/245/220, see [0033]) in the substrate (205) and adjacent to the first surface of the substrate (e.g. next to the top surface of element 205), the first device isolation region defining a unit pixel (as [0033] disclose …….between imaging pixel 200 and an adjacent imaging pixel (not shown)); 
-a transfer gate (230) on the first surface of the substrate at an edge of the unit pixel (as seen in fig. 2); 
-a photoelectric conversion part (e.g. PD: 210) in the substrate and adjacent to a first side surface (e.g. left side) of the transfer gate (230);
-and a floating diffusion region (e.g. FD: 235, [0023]) in the substrate and adjacent to a second side surface (e.g. right side) of the transfer gate (230), the second side surface opposing the first side surface, 
-wherein the first device isolation region (225/240/245/220) is spaced apart from the second side surface of the transfer gate (as seen in fig. 2), 
-wherein the substrate and the first device isolation region are doped with impurities having a first conductivity (e.g. p type), and 
-wherein a first impurity concentration of the first device isolation region is greater than a second impurity concentration of the substrate (e.g. p+ type of the first device isolation region has greater impurity concentration than p- type of the substrate).  

Allowable Subject Matter

s 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394.  The examiner can normally be reached on M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899